Citation Nr: 1456675	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent from May 10, 2001, and in excess of 30 percent from April 26, 2011, for coronary artery disease.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel











INTRODUCTION

The Veteran served on active duty from March 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for coronary artery disease, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ raised the initial claim for service connection for coronary artery disease with the Veteran in April 2011.  The AOJ subsequently granted service connection, with staged ratings starting from the Veteran's initial May 2001 pension claim rather than his initial April 2011 service connection claim.  (April 2011 Report of General Information, October 2012 rating decision, May 2001 pension claim).  The Veteran contends that an initial disability rating in excess of 60 percent is warranted from May 10, 2001 through April 25, 2011, and in excess of 30 percent from April 26, 2011.  

The May 2010 statement of the case documents that the AOJ reviewed VA medical records (from October 2005 to May 2011) that are not associated with the claims file.  Furthermore, the Board notes that the Veteran has likely received continuing VA medical treatment.  VA treatment records from the Indianapolis VA medical center, dated from October 2005 to the present should be obtained for consideration.   

The Veteran should also be given the opportunity to identify any relevant, non-VA treatment he has received.  For example, in conjunction with his original June 2001 pension claim, he identified multiple non-VA medical providers.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Finally, the Veteran's last VA examination was in November 2012.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his coronary artery disease.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the Indianapolis VA medical center, dated from October 2005 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his coronary artery disease.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  
The examiner must conduct all diagnostic testing required for evaluating the current severity of coronary artery disease, including metabolic equivalents (METs)  and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing. 

The examiner should make specific findings as to:

(a)  whether the Veteran has congestive heart failure, and, if so, the frequency of episodes of congestive heart failure, during each one year time period since May 2001, and 

(b) whether, during each one year time period since May 2001 (and if so during, what time period(s)) the Veteran had:

(i)  a workload of greater than 7 METs, but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required;

(ii) a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; 

(iii) a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

(iv) a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

(c)  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected coronary artery disease on METs testing and above findings, from those attributable to any other disability - to specifically include his non service-connected chronic obstructive pulmonary disease (COPD).  If it is not medically possible to do so, the examiner should clearly so state and note that the above-noted findings are indicative of the Veteran's overall impairment.

The rationale for EACH opinion offered should be provided.  The examiner should note what medical evidence he/she used to make his/her findings, including historical determinations.  A list of possibly relevant records is listed in the body of the REMAND, but it is up to the examiner to use his/her expertise to review all pertinent information.

4.  When the above development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

